Title: Enclosure: Thomas Cooper’s Order on Alexander Garrett, [by 3 March 1820]
From: Cooper, Thomas
To: Garrett, Alexander


						
							sir
							
								Philadelphia
								
									by 3 Mar. 1820
								
							
						
						Please to pay to the order of Mr John Vaughan of this City seven hundred and fifty dollars being an anticipation in part of my salary as Professor in the University of Virginia agreably to the terms of my proposals in a letter to Mr Jefferson of 25 Octr 1819
						
							
								Thomas Cooper
							
						
					